Exhibit 10.55


PROPETRO HOLDING CORP.
2017 INCENTIVE AWARD PLAN
PERFORMANCE RESTRICTED STOCK UNIT GRANT NOTICE
Capitalized terms not specifically defined in this Performance Restricted Stock
Unit Grant Notice (the “Grant Notice”) have the meanings given to them in the
2017 Incentive Award Plan (as amended from time to time, the “Plan”) of ProPetro
Holding Corp., a Delaware corporation (the “Company”).
The Company has granted to the participant listed below (“Participant”) the
Performance Restricted Stock Units described in this Grant Notice (the “PSUs”),
subject to the terms and conditions of the Plan and the Performance Restricted
Stock Unit Agreement attached as Exhibit A (the “Agreement”), both of which are
incorporated into this Grant Notice by reference.
Participant:
[________________]

Grant Date:
[________________]

Performance Period
[________________] through [________________]

Target Number of PSUs:
[________________]

Electronic Signature
The Grant Notice may be executed by Participant and the Company by means of
electronic or digital signatures, which shall have the same force and effect as
manual signatures. By Participant’s electronic or digital signature,
Participant: (i) agrees to be bound by the terms of this Grant Notice, the Plan
and the Agreement; (ii) acknowledges that he or she has reviewed the Plan, this
Grant Notice and the Agreement in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Grant Notice and fully
understands all provisions of the Plan, this Grant Notice and the Agreement;
(iii) hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan,
this Grant Notice or the Agreement; and (iv) represents that his or her spouse,
civil union partner or registered domestic partner (to the extent applicable)
has reviewed and consented to the terms and conditions of this Grant Notice, the
Plan and the Agreement. The Participant will indemnify and hold harmless the
Company and its affiliates, successors and assigns, from and against any and all
claims, liabilities, obligations, damages, losses, costs and expenses whatsoever
(including reasonable attorney’s fees and disbursements) arising out of or
resulting from any and all claims, liabilities, obligations, damages, losses,
costs and expenses, claimed or demanded by any current or former spouse, civil
union partner or registered domestic partner of the Participant and arising of
or resulting from this Grant Notice, the Plan, the Agreement or any grants
awarded thereunder.




1

--------------------------------------------------------------------------------






Exhibit A
TO PERFORMANCE RESTRICTED STOCK UNIT GRANT NOTICE
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
Capitalized terms not specifically defined in this Agreement have the meanings
specified in the Grant Notice or, if not defined in the Grant Notice, in the
Plan.
ARTICLE I

GENERAL
1.1    Award of PSUs and Dividend Equivalents.
(a)    The Company has granted the PSUs to Participant effective as of the grant
date set forth in the Grant Notice (the “Grant Date”). Each PSU represents the
right to receive one Share or, at the option of the Company, an amount of cash,
in either case, as set forth in this Agreement. Participant will have no right
to the distribution of any shares of Common Stock (“Stock”) or payment of any
cash until the time (if ever) the PSUs have vested.
(b)    The Company hereby grants to Participant, with respect to each PSU, a
Dividend Equivalent for ordinary cash dividends paid to the holders of
outstanding Stock with a record date after the Grant Date and prior to the date
the applicable PSU is settled, forfeited or otherwise terminates. Each Dividend
Equivalent entitles Participant to receive the equivalent value of any such
ordinary cash dividends paid on a single Share. The Company will establish a
separate Dividend Equivalent bookkeeping account (a “Dividend Equivalent
Account”) for each Dividend Equivalent and credit the Dividend Equivalent
Account (without interest) on the applicable dividend payment date with the
amount of any such cash paid.
1.2    Incorporation of Terms of Plan. The PSUs are subject to the terms and
conditions set forth in this Agreement and the Plan, which are incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan will control.
1.3    Unsecured Promise. The PSUs and Dividend Equivalents will at all times
prior to settlement represent an unsecured Company obligation payable only from
the Company’s general assets.
ARTICLE II    

VESTING; FORFEITURE; SETTLEMENT AND RESTRICTIVE COVENANTS
2.1    Vesting; Forfeiture.
(a)    Generally. The PSUs will be earned based on the Company’s achievement of
the performance conditions set forth in Appendix A. To the extent earned, the
PSUs will vest in accordance with the schedule and terms set forth in Section
2.1(b), subject to Section 2.1(c). Any fraction of a PSU that would otherwise be
vested will be rounded up to the next whole share. Any


1

--------------------------------------------------------------------------------





PSUs that are not earned in accordance with the performance conditions set forth
in Appendix A will immediately and automatically be cancelled and forfeited
without consideration as of the date of determination. In addition, in the event
of Participant’s Termination of Service for any reason prior to the end of the
Performance Period, all unvested PSUs will immediately and automatically be
cancelled and forfeited without consideration, except (i) as provided in Section
2.1(b), below, (ii) as otherwise determined by the Administrator, or (iii) as
provided in a separate binding written agreement between Participant and the
Company. Dividend Equivalents (including any Dividend Equivalent Account
balance) will vest or be forfeited, as applicable, upon the vesting or
forfeiture of the PSU with respect to which the Dividend Equivalent (including
the Dividend Equivalent Account) relates.
(b)    PSUs Earned. The PSUs will be earned at a level of up to [____]% of the
target number of PSUs awarded based on the Company’s achievement of the
performance conditions set forth in Appendix A for the Performance Period. When
practicable following the completion of the Performance Period, the
Administrator shall determine the extent to which the performance conditions set
forth in Appendix A have been satisfied (such date of determination, the “Final
Determination Date”). To the extent earned, the PSUs will vest on the Final
Determination Date, subject to [________________].
[________________].
2.2    Settlement of PSUs.
(a)    PSUs and Dividend Equivalents (including any Dividend Equivalent Account
balance) will be paid in Stock or cash at the Company’s option as soon as
administratively practicable after the vesting of the applicable PSU, but in no
event later than sixty (60) days following the end of the Performance Period or,
if the PSUs vest pursuant to Section 2.1(c)(ii), no later than sixty (60) days
following the Participant’s termination without Cause, subject to any “six (6)
month delay” as may be required under Section 13.10 of the Plan. Notwithstanding
the foregoing, the Company may delay any payment under this Agreement that the
Company reasonably determines would violate Applicable Law until the earliest
date the Company reasonably determines the making of the payment will not cause
such a violation, provided that such payment shall be made at the earliest date
at which the Company reasonably determines that the making of such payment will
not cause such violation, in accordance with Treasury Regulation Section
1.409A-2(b)(7)(ii), and provided further that no payment shall be delayed under
this Section 2.2(a) if such delay will result in a violation of Section 409A.
(b)    If a PSU is paid in cash, the amount of cash paid with respect to the PSU
will equal the Fair Market Value of a Share on the day immediately preceding the
applicable payment date. If a Dividend Equivalent is paid in Stock, the number
of shares of Stock paid with respect to the Dividend Equivalent will equal the
quotient, of the Dividend Equivalent Account balance divided by the Fair Market
Value of a Share on the day immediately preceding the settlement date. All
distributions made in Shares shall be made by the Company in the form of whole
Shares, and any fractional Share shall be distributed in cash in an amount equal
to the value of such fractional Share determined based on the Fair Market Value
as of the date immediately preceding the date of settlement.


2

--------------------------------------------------------------------------------





2.3    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book-entry
form) will have been issued and recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant (including through
electronic delivery to a brokerage account). Except as otherwise provided
herein, after such issuance, recordation and delivery, Participant will have all
the rights of a stockholder of the Company with respect to any Shares delivered
in settlement of the PSUs, including, without limitation, the right to receipt
of dividends and distributions on such Shares.
ARTICLE III    

TAXATION AND TAX WITHHOLDING
3.1    Representation. Participant represents to the Company that Participant
has reviewed with Participant’s own tax advisors the tax consequences of this
Award and the transactions contemplated by the Grant Notice and this Agreement.
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents.
3.2    Tax Withholding. Notwithstanding any other provision of this Agreement:
(a)    The Company shall have the right to (i) require payment, by or on behalf
of Participant, of all sums required by federal, state or local tax law to be
withheld with respect to the grant, vesting or payment of the Award and
(ii) consistent with the terms of Section 11.1 and 11.2 of the Plan, determine
the manner in which such payment shall be made, including, if approved by the
Principal Executive Officer of the Company in his or her discretion (or, if
Participant is then subject to Section 16 of the Exchange Act, by the
Committee), the withholding of a portion of the vested Shares that have an
aggregate market value not in excess of the applicable federal, state and local
income, employment and any other applicable taxes required to be withheld.
(b)    Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the PSUs and the Dividend
Equivalents, regardless of any action the Company or any parent or Subsidiary
takes with respect to any tax withholding obligations that arise in connection
with the PSUs or Dividend Equivalents. Neither the Company nor any parent or
Subsidiary makes any representation or undertaking regarding the treatment of
any tax withholding in connection with the awarding, vesting or payment of the
PSUs or the Dividend Equivalents or the subsequent sale of Stock. The Company
and its parents and Subsidiaries do not commit and are under no obligation to
structure the PSUs or Dividend Equivalents to reduce or eliminate Participant’s
tax liability.
ARTICLE IV    

RESTRICTIVE COVENANTS
4.1    Restriction on Competition. Participant hereby agrees that Participant
shall not, at any time during the Noncompetition Restricted Period, directly or
indirectly engage in, have any


3

--------------------------------------------------------------------------------





interest in (including, without limitation, through the investment of capital or
lending of money or property), or manage, operate or otherwise render any
services to, any Person (whether on his own or in association with others, as a
principal, director, officer, employee, agent, representative, partner, member,
security holder, consultant, advisor, independent contractor, owner, investor,
participant or in any other capacity) that engages in (either directly or
through any Subsidiary or Affiliate thereof) any business or activity, within
any of the states or territories in which any member of the Company Group
operates within the United States or any other country, (a) involving the
creation, design, invention, engineering, marketing, manufacture, distribution,
or sale of any product or the provision of any service that may be used as a
substitute for or otherwise competes with any product or service of the Company
Group, or (b) if the Company Group or any of its Affiliates has taken active
steps to engage in or acquire an interest in the same or substantially similar
business or activity; but, with respect to both clauses (a) and (b) of this
Section 4.1, only if Participant, in the course of rendering services to such
Person, directly or indirectly engages in, has any interest in (including,
without limitation, through the investment of capital or lending of money or
property), or manages, operates or otherwise renders any services in connection
with, such business or activity (whether on his own or in association with
others, as a principal, director, officer, employee, agent, representative,
partner, member, security holder, consultant, advisor, independent contractor,
owner, investor, participant or in any other capacity). Notwithstanding the
foregoing, Participant shall be permitted to acquire a passive stock or equity
interest in such a business; provided that such stock or other equity interest
acquired is not more than five percent (5%) of the outstanding interest in such
business. Further, notwithstanding the foregoing, this Section 4.1 and clause
(a) of Section 4.2 below shall not apply following the Cessation Date within the
State of Oklahoma. Instead, following the Cessation Date, within the State of
Oklahoma, the restrictions on Participant’s engagement in business or activities
(in addition to all restrictions set forth in clauses (b) and (c) of Section 4.2
below, and the rest of this Article IV) shall be as follows: during that portion
of the Noncompetition Restricted Period and Nonsolicitation Restricted Period
that begins on the Cessation Date, the Participant shall not directly solicit
the sale of goods, services or a combination of goods and services from
established customers of the Company or any other member of the Company Group.
4.2    Non-Solicitation. Participant hereby agrees that Participant shall not,
at any time during the Nonsolicitation Restricted Period, directly or
indirectly, either for Participant or on behalf of any other Person, (a) recruit
or otherwise solicit or induce any customer or supplier of the Company Group,
who or which is or was a customer or supplier of the Company Group during the
period that Participant is or was employed or engaged by any member of the
Company Group or about whom or which Participant had access to Proprietary
Information, to terminate his, her or its arrangement with the Company Group, or
otherwise change his, her or its relationship with the Company Group,
(b) recruit or otherwise solicit or induce any employee of the Company Group to
terminate his, her or its employment or arrangement with the Company Group, or
(c) hire, or cause to be hired, any person who was employed by the Company Group
at any time during the twelve (12)-month period immediately prior to date of
Participant’s Termination of Service or who thereafter becomes employed by the
Company Group.
4.3    Confidentiality. Except as Participant reasonably and in good faith
determines to be required in the faithful performance of Participant’s duties
for the Company Group or in accordance with Section 4.5, Participant shall,
during the Participant’s period of service with the


4

--------------------------------------------------------------------------------





Company Group and after the Cessation Date, maintain in confidence and shall not
directly or indirectly, use, disseminate, disclose, or publish, for
Participant’s benefit or the benefit of any other Person, any confidential or
proprietary information or trade secrets of or relating to the Company Group,
including, without limitation, information with respect to the Company Group’s
operations, processes, protocols, products, inventions, business practices,
finances, principals, vendors, suppliers, customers, potential customers,
marketing methods, costs, prices, contractual relationships, regulatory status,
compensation paid to employees or other terms of employment (“Proprietary
Information”), or deliver to any Person, any document, record, notebook,
computer program or similar repository of or containing any such Proprietary
Information. Participant’s obligation to maintain and not use, disseminate,
disclose or publish, or use for Participant’s benefit or the benefit of any
other Person, any Proprietary Information after the Cessation Date will continue
so long as such Proprietary Information is not, or has not by legitimate means
become, generally known and in the public domain (other than by means of
Participant’s direct or indirect disclosure of such Proprietary Information) and
continues to be maintained as Proprietary Information by the Company Group. The
parties hereby stipulate and agree that as between them, the Proprietary
Information identified herein is important, material and affects the successful
conduct of the businesses of the Company Group (and any successor or assignee of
the Company Group). In accordance with 18 U.S.C. Section 1833, the Company
hereby notifies Participant that, notwithstanding anything to the contrary
herein, (a) Participant shall not be in breach of this Section 4.3 and shall not
be held criminally or civilly liable under any federal or state trade secret law
(i) for the disclosure of a trade secret that is made in confidence to a
federal, state, or local government official or to an attorney solely for the
purpose of reporting or investigating a suspected violation of law, or (i) for
the disclosure of a trade secret that is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal, and
(a) if Participant files a lawsuit for retaliation by the Company Group for
reporting a suspected violation of law, Participant may disclose a trade secret
to Participant’s attorney, and may use trade secret information in the court
proceeding, if Participant files any document containing the trade secret under
seal, and does not disclose the trade secret, except pursuant to court order.
4.4    Return of Company Group Property. Upon Participant’s Termination of
Service for any reason, Participant will promptly deliver to the Company Group
(a) all correspondence, drawings, manuals, letters, notes, notebooks, reports,
programs, plans, proposals, financial documents, or any other documents that are
Proprietary Information, including all physical and digital copies thereof, and
(b) all other Company Group property (including, without limitation, any
personal computer or wireless device and related accessories, keys, credit
cards, and other similar items) which is in his or her possession, custody, or
control.
4.5    Response to Subpoena; Whistleblower Protection. Participant may respond
to a lawful and valid subpoena or other legal process but shall give the Company
Group the earliest possible notice thereof, and shall, as much in advance of the
return date as possible, make available to the Company Group and its counsel the
documents and other information sought, and shall assist such counsel in
resisting or otherwise responding to such process. Notwithstanding anything to
the contrary contained herein, no provision of this Agreement shall be
interpreted so as to impede Participant (or any other individual) from reporting
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the


5

--------------------------------------------------------------------------------





Securities and Exchange Commission, the Congress, and any agency Inspector
General, or making other disclosures under the whistleblower provisions of
federal law or regulation. Participant does not need the prior authorization of
the Company Group to make any such reports or disclosures and Participant shall
not be not required to notify the Company Group that such reports or disclosures
have been made.
4.6    Non-Disparagement. Participant agrees not to disparage the Company Group,
any of its products or practices, or any of its directors, officers, agents,
representatives, partners, members, equity holders or Affiliates, either orally
or in writing, at any time; provided that Participant may confer in confidence
with Participant’s legal representatives and make truthful statements as
required by law.
4.7    Restrictions Upon Subsequent Employment. Prior to accepting other
employment or any other service relationship during the Noncompetition
Restricted Period, Participant shall provide a copy of this Article IV to any
recruiter who assists Participant in obtaining other employment or any other
service relationship and to any employer or other Person with which Participant
discusses potential employment or any other service relationship.
4.8    Enforcement. Participant acknowledges and agrees that the covenants in
this Article IV are reasonable and enforceable in all respects and are necessary
and essential to protect the Proprietary Information and goodwill of each member
of the Company Group. In the event the terms of this Article IV shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its extending for too great a period of time or over too great a geographical
area or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action. Any breach or
violation by Participant of the provisions of this Article IV shall toll the
running of any time periods set forth in this Article IV for the duration of any
such breach or violation.
4.9    Forfeiture Upon Violation. Participant acknowledges and agrees that the
grant of the PSUs further aligns Participant’s interests with those of the
Company Group, and as a condition of the Company’s grant of PSUs to Participant,
in addition to any other consideration provided to Participant pursuant to this
Agreement, Participant agrees to abide by the terms of this Agreement, including
Article IV hereof, and any other agreement by and between Participant and any
Company Group Member. Notwithstanding any other provision of this Agreement that
may provide to the contrary, in the event of Participant’s violation of any
restrictive covenant within this Article IV or any other agreement by and
between Participant and any Company Group Member, as determined by the Company,
in its sole discretion, then (a) the PSUs shall immediately be terminated and
forfeited in its entirety and (a) Participant shall pay to the Company in cash
any amounts paid to Participant in respect of the PSUs during the twelve
(12)-month period immediately preceding (or at any time after) the date of such
violation. By accepting these PSUs, Participant hereby acknowledges, agrees and
authorizes the Company to reduce any amounts owed by any Company Group Member
(including amounts owed as wages or other compensation, fringe benefits, or
vacation pay, as well as any other amounts owed to Participant by any Company
Group Member),


6

--------------------------------------------------------------------------------





by the amounts Participant owes to the Company under this Section 4.9. To the
extent such amounts are not recovered by the Company through such set-off,
Participant agrees to pay such amounts immediately to the Company upon demand.
This right of set-off is in addition to any other remedies the Company may have
against Participant for Participant’s breach of this Agreement or any other
agreement. Participant’s obligations under this Section 4.9 shall be cumulative
(but not duplicative) of any similar obligations Participant may have pursuant
to this Agreement or any other agreement with any Company Group Member.
4.10    Injunctive Relief. Participant recognizes and acknowledges that a breach
of the covenants contained in this Article IV will cause irreparable damage to
the Company Group and its goodwill, the exact amount of which will be difficult
or impossible to ascertain, and that the remedies at law for any such breach
will be inadequate. Accordingly, Participant agrees that in the event of a
breach of any of the covenants contained in this Article IV, in addition to any
other remedy which may be available at law or in equity, the Company Group will
be entitled to specific performance and injunctive relief.
4.11    Special Definition. As used in this Article IV, the following terms
shall have the ascribed meanings:
(a)    “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person where “control” shall have the meaning given such term under Rule
405 of the Securities Act.
(b)    “Cessation Date” shall mean the date of Participant’s Termination of
Service (regardless of the reason for such termination).
(c)    “Noncompetition Restricted Period” shall mean the period from the Grant
Date through the first (1st) anniversary of the Cessation Date.
(d)    “Nonsolicitation Restricted Period” shall mean the period from the Grant
Date through the second (2nd) anniversary of the Cessation Date.
ARTICLE V    

OTHER PROVISIONS
5.1    Administration. The Administrator shall have the power to interpret the
Plan, the Grant Notice and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan, the Grant Notice and
this Agreement as are consistent therewith and to interpret, amend or revoke any
such rules. All actions taken and all interpretations and determinations made by
the Administrator will be final and binding upon Participant, the Company and
all other interested Persons. To the extent allowable pursuant to Applicable
Law, no member of the Committee or the Board will be personally liable for any
action, determination or interpretation made with respect to the Plan, the Grant
Notice or this Agreement.


7

--------------------------------------------------------------------------------





5.2    PSUs Not Transferable. The PSUs may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution, unless and until the Shares underlying the PSUs have been issued,
and all restrictions applicable to such Shares have lapsed. No PSUs or any
interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of Participant or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.
5.3    Adjustments. The Administrator may accelerate the vesting of all or a
portion of the PSUs, consistent with the terms of the Plan. Participant
acknowledges that the PSUs, the shares of Stock subject to the PSUs and the
Dividend Equivalents are subject to adjustment, modification and termination in
certain events as provided in this Agreement and the Plan.
5.4    Notices. Notices required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail, with postage and fees
prepaid, addressed to Participant at his or her address shown in the Company
records, and to the Company at its principal executive office.  
5.5    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
5.6    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
5.7    Conformity to Securities Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws and, to the extent Applicable Laws permit,
will be deemed amended as necessary to conform to Applicable Laws.
5.8    Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the RSUs in any material way without the prior written consent
of Participant.
5.9    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement will inure to
the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in the Plan, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.


8

--------------------------------------------------------------------------------





5.10    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Grant Notice, this Agreement, the PSUs and
the Dividend Equivalents will be subject to any additional limitations set forth
in any applicable exemptive rule under Section 16 of the Exchange Act (including
any amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent Applicable Laws permit, this
Agreement will be deemed amended as necessary to conform to such applicable
exemptive rule.
5.11    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including any exhibit and appendix hereto) constitute the entire agreement of
the parties and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, subject to the last sentence of Section 4.9 hereof.
5.12    Section 409A. This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A. However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that this Award (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for this Award either to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.
5.13    Agreement Severable. In the event that any provision of the Grant Notice
or this Agreement is held illegal or invalid, the provision will be severable
from, and the illegality or invalidity of the provision will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.
5.14    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and may
not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant will have only the rights
of a general unsecured creditor of the Company with respect to amounts credited
and benefits payable, if any, with respect to the PSUs and Dividend Equivalents,
and rights no greater than the right to receive cash or shares of Stock as a
general unsecured creditor with respect to the PSUs and Dividend Equivalents, as
and when settled pursuant to the terms of this Agreement.
5.15    Not a Contract of Employment. Nothing in the Plan, the Grant Notice or
this Agreement confers upon Participant any right to continue in the employ or
service of the Company or any parent or Subsidiary or interferes with or
restricts in any way the rights of the Company and its parents and Subsidiaries,
which rights are hereby expressly reserved, to discharge or terminate the
services of Participant at any time for any reason whatsoever, with or without
cause, except to the extent expressly provided otherwise in a written agreement
between the Company or a parent or Subsidiary and Participant.


9

--------------------------------------------------------------------------------





5.16    Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic or digital signature, subject
to Applicable Law, each of which will be deemed an original and all of which
together will constitute one instrument.
* * *


10

--------------------------------------------------------------------------------







Appendix A
[________________].




11